Exhibit 10.1(c)

 

February 12, 2014

 

Boulevard Acquisition Corp.
399 Park Avenue, 6th Floor
New York, NY 10022

 

Re:                             Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Boulevard Acquisition Corp., a Delaware corporation (the “Company”),
and Citigroup Global Markets Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 21,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one-half of one warrant (each, a “Warrant”). 
Each whole Warrant entitles the holder thereof to purchase one share of the
Common Stock at a price of $11.50 per share, subject to adjustment.  The Units
shall be sold in the Public Offering pursuant to the registration statements on
Form S-1 No. 333-193320 and 333-193922 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the NASDAQ Capital
Market.  Certain capitalized terms used herein are defined in paragraph 10
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.             The undersigned agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, he or she shall vote all the Founder Shares owned
by him or her and any shares acquired by him or her in the Public Offering or
the secondary public market in favor of such proposed Business Combination.

 

2.             The undersigned hereby agrees that in the event that the Company
fails to consummate a Business Combination (as defined in the Underwriting
Agreement) within 21 months from the closing of the Public Offering (or 24
months from the closing of the Public Offering if the Company has executed a
letter of intent, agreement in principle or definitive agreement for an initial
Business Combination within 21 months from the closing of the Public Offering
but has not completed the initial Business Combination within such 21-month
period), or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
he or she shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest not previously released
to the Company to pay its franchise and income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
public shares, which redemption will completely extinguish Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable
law.  The undersigned agrees that he or she will not propose any amendment to
the Company’s amended and restated certificate of incorporation that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
21 months from the closing of the Public Offering (or 24 months from the closing
of the Public Offering if the Company has executed a letter of intent, agreement
in principle or definitive agreement for a Business Combination within 21 months
from the closing of the Public Offering but has not completed the Business
Combination within such 21-month period), unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per share price, payable in cash, equal to
the aggregate amount then on deposit in the trust account including interest not
previously

 

--------------------------------------------------------------------------------


 

released to the Company to pay its franchise and income taxes, divided by the
number of then outstanding public shares.

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares.  The undersigned hereby further waives, with respect to
any Founder Shares held by him or her, any redemption rights he or she may have
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock.  The undersigned
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares) he or she holds if
the Company fails to consummate a Business Combination within 21 months from the
date of the closing of the Public Offering (or 24 months from the closing of the
Public Offering if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 21 months
from the closing of the Public Offering but has not completed the Business
Combination within such 21-month period).

 

3.             During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the undersigned
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by him or her,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii).  The undersigned further agrees
that the forgoing restrictions shall be equally applicable to any
issuer-directed Units that the undersigned may purchase in the Public Offering.

 

4.             To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 3,150,000 Units (as described in
the Prospectus), the undersigned agrees that it shall return to the Company, on
a pro rata basis in accordance with the percentage of Founder Shares held by it,
for cancellation at no cost, a number of Founder Shares equal to 3,150
multiplied by a fraction, (i) the numerator of which is 3,150,000 minus the
number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,150,000.  The
undersigned further agrees that to the extent that (a) the size of the Public
Offering is increased or decreased and (b) the undersigned has either purchased
or sold shares of Common Stock or an adjustment to the number of Founder Shares
has been effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 3,150,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 3,150 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of shares of the Common Stock that the Sponsor and the
independent directors would have to collectively return to the Company in order
to hold an aggregate of 20.0% of the Company’s issued and outstanding shares
after the Public Offering.  In addition, the undersigned agrees that a portion
of the Founder Shares in an amount equal to 5.0% of the Company’s issued and
outstanding shares immediately after the Public Offering (the “Founder Earnout
Shares”), shall be returned to the Company by the holders thereof, including the
undersigned, as applicable, for cancellation, on a pro rata basis, at no cost on
the on the fifth anniversary of the completion of a Business Combination unless
following such Business Combination the last sales price of the Company’s common
stock equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period or the Company completes a liquidation,
merger, stock exchange or other similar transaction that results in all of its
stockholders having the right to exchange their shares of common stock for
consideration in cash, securities or other property which equals or exceeds
$13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like).

 

2

--------------------------------------------------------------------------------


 

5.             (a)  The undersigned hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b)           The undersigned hereby agrees and acknowledges that:  (i) each of
the Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraph 5(a),
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

6.             (a)  On the date of the Prospectus, the Founder Shares will be
placed into an escrow account maintained in New York, New York by Continental
Stock Transfer & Trust Company, acting as escrow agent.  Subject to certain
limited exceptions, the undersigned agrees not to transfer, assign, sell or
release the shares from escrow until one year after the date of the consummation
of a Business Combination or earlier if, subsequent to a Business Combination,
(i) the last sale price of the Company’s common stock equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the consummation of a Business
Combination or (ii) the Company consummates a subsequent liquidation, merger,
stock exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (the “Lock-up”).

 

(b)           The undersigned agrees that it shall not effectuate any Transfer
of Private Placement Warrants or Common Stock underlying such warrants, until 30
days after the completion of a Business Combination.

 

(c)           Notwithstanding the provisions set forth in paragraph 5(a) and
(b), Transfers of the Founder Shares are permitted to (a) any affiliates or
family members of the undersigned (b) by gift to a member of one of the members
of the undersigned’s immediate family or to a trust, the beneficiary of which is
a member of one of the undersigned’s immediate family, an affiliate of such
person or to a charitable organization; (c) by virtue of laws of descent and
distribution upon death of the undersigned; (d) pursuant to a qualified domestic
relations order; (e) to any descendent of Marc Lasry and Sonia E. Gardner;
(f) by private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (g) by virtue of the laws of the state of Delaware or
the Sponsor’s limited liability company agreement upon dissolution of the
Sponsor; (h) in the event of the Company’s liquidation prior to the completion
of a Business Combination; or (i) in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(g) these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

7.             The undersigned’s biographical information furnished to the
Company is true and accurate in all respects and does not omit any material
information with respect to the undersigned’s background.  The undersigned’s
questionnaire furnished to the Company is true and accurate in all respects. 
The undersigned represents and warrants that:  the undersigned is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; the undersigned has never
been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and the
undersigned is not currently a defendant in any such criminal proceeding; and
the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.             Except as disclosed in the Prospectus, neither the undersigned
nor any affiliate of the undersigned shall receive any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following:

 

3

--------------------------------------------------------------------------------


 

repayment of a loan of up to $200,000 made to the Company by Boulevard
Acquisition Sponsor, LLC (the “Sponsor”), pursuant to a Promissory Note dated
November 19, 2013; payment of an aggregate of $10,000 per month to Avenue
Capital Management II, L.P., for office space, secretarial and administrative
services pursuant to an Amended and Restated Administrative Services Agreement,
dated February 12, 2014; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Public Offering held in the Trust
Account may be applied to the payment of such expenses prior to the consummation
of a Business Combination; and repayment of loans, if any, and on such terms as
to be determined by the Company from time to time, made by the Sponsor or an
affiliate of the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment.

 

9.             The undersigned has full right and power, without violating any
agreement to which he or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or director of the Company, as applicable.

 

10.          As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the shares of the Common Stock of the Company
held by the Sponsor and the Company’s independent directors prior to the
consummation of the Public Offering; (iii) “Private Placement Warrants” shall
mean the Warrants to purchase 5,950,000 shares of Common Stock (or up to
6,580,000 shares of Common Stock if the Underwriter’s over-allotment option is
exercised in full, that are acquired by the Sponsor for an aggregate purchase
price of $5.95 million (or $6.58 million if the Underwriter’s over-allotment
option is exercised in full), or $1.00 per Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering;
(iv) “Public Stockholders” shall mean the holders of securities issued in the
Public Offering; (v) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

11.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.  This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

12.          Neither party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other party.  Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee.  This Letter Agreement
shall be binding on the undersigned and each of his or her respective
successors, heirs, personal representatives and assigns.

 

13.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.  The parties hereto (i) agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which

 

4

--------------------------------------------------------------------------------


 

jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

14.          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

15.          This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by June 1, 2014.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

By:

/s/ Joel Citron

 

 

Name: Joel Citron

 

 

Acknowledged and Agreed:

 

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

Name:

Stephen S. Trevor

 

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------